Foed, Judge:
Tbe above case has been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS'STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked with the letter “A”, and checked J.B. (IMPORT SPEC’S INITIALS) by Import Specialist J. Bistreich (IMPORT SPEC’S NAME) on the invoices covered by the protest enumerated above, and assessed with duty at 12 per centum ad valorem under Item 683.32, TSU'S, consist of car defrosters claimed dutiable at 10 per centum ad valorem under Item 678.50, TSUS.
That said merchandise is, in fact, a machine and is not an electromechanical appliance of the types used in the household, hotels, restaurants, offices, schools or hospitals.
That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid.
Accepting the foregoing stipulation of fact, we find and hold that the items of merchandise marked “A” and initialed on the invoice by the designated import specialist consist of car defrosters. Therefore the claim in the protest that said merchandise is properly dutiable at the rate of 10 per centum ad valorem under the provisions of item 678.50, Tariff ‘Schedules of the United States, as machines, not specially provided for, is sustained.
Judgment will be entered accordingly.